                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF KENTUCKY


IN RE VARIOUS SOCIAL SECURITY    )
CASES AFFECTED BY THE SIXTH      )
CIRCUIT DECISION IN HICKS V.     )        Civil Case Nos.
BERRYHILL, NO. 17-5206,          )        0:16-cv-062-JMH
                                 )        5:16-cv-128-JMH
                                 )        5:16-cv-351-JMH
                                 )        5:17-cv-169-JMH
                                 )        6:16-cv-184-JMH
                                 )        6:16-cv-298-JMH
                                 )        6:17-cv-006-JMH
                                 )        7:16-cv-035-JMH
                                 )        7:16-cv-076-JMH
                                 )        7:16-cv-096-JMH
                                 )        7:16-cv-167-JMH
                                 )        7:16-cv-171-JMH
                                 )        7:16-cv-181-JMH
                                 )        7:16-cv-194-JMH
                                 )        7:16-cv-233-JMH
                                 )        7:16-cv-245-JMH
                                 )        7:16-cv-270-JMH
                                 )        7:16-cv-272-JMH
                                 )        7:16-cv-286-JMH
                                 )        7:16-cv-287-JMH
                                 )        7:16-cv-298-JMH
                                 )        7:17-cv-016-JMH
                                 )        7:17-cv-022-JMH
                                 )        7:17-cv-092-JMH
                                 )        7:17-cv-107-JMH
                                 )        7:17-cv-129-JMH
                                 )        7:17-cv-131-JMH
                                 )
                                 )      MEMORANDUM OPINION
                                 )           AND ORDER

                                 ***

     These matters come before the Court on the Commissioner’s

motions to remand pursuant to sentence six of 42 U.S.C. § 405(g)

in the above-captioned cases. For the following reasons, the Court

will deny the Commissioner’s motions to remand pursuant to sentence

                                - 1 -
six of 42 U.S.C. § 405(g) and remand the above-captioned cases

under sentence four of 42 U.S.C. § 405(g).

                I. FACTUAL AND PROCEDURAL BACKGROUND

      The above-captioned cases arise from the plaintiffs, with the

assistance of former attorney Eric C. Conn, being awarded Social

Security disability benefits. Subsequently, the Social Security

Administration’s (“SSA”) Office of the Inspector General (“OIG”)

developed reason to believe Conn, Administrative Law Judge David

Daugherty, and four examining doctors, Bradley Atkins, Ph.D.,

Srinivas Ammisetty, M.D., Frederic Huffnagle, M.D., and David P.

Herr, D.O., had participated in a fraudulent scheme to obtain

benefits for Conn’s clients, including the plaintiffs in the above-

captioned cases. 1 Hicks v. Comm’r of Soc. Sec., 909 F.3d 786, 794

(6th Cir. 2018). On May 12, 2015, after the OIG investigated the

suspected    fraudulent     conduct   further    and    identified      1,787

individuals whose applications appeared to be tainted by fraud,

the   OIG   advised   the   SSA   that   it   could    move   forward    with

redetermining the affected claimants’ eligibility for benefits

under 42 U.S.C. §§ 405(u) and 1383(e)(7)(A)(i). Id. “In particular,

the OIG . . . ‘ha[d] reason to believe that Mr. Conn or his firm

submitted pre-completed ‘template’ Residual Functional Capacity


1
 Conn, Daugherty, and Dr. Bradley Adkins were convicted of various
criminal charges arising out of this scheme. See Lexington Criminal
Action Nos. 5:16-cr-022; 5:17-cr-043; 5:17-cr-104; 5:17-cr-066;
5:18-cr-059.
                                   - 2 -
[“RFC”]    forms    purportedly        from    [the     four   doctors     identified

above], dated between January 2007 and May 2011, in support of the

individuals’ applications for benefits.’” Id.

      On   May    18,   2015,    the    Commissioner       sent    letters    to   the

plaintiffs in the above-captioned cases, and approximately 1,500

similarly situated individuals, explaining:

      [T]he SSA needed to redetermine plaintiffs’ eligibility
      for benefits because “there was reason to believe fraud
      was involved in certain cases involving [Adkins,
      Ammisetty, Huffnagle, and Herr],” one or more of these
      doctors “provided evidence” in plaintiffs’ cases, and
      the ALJ (i.e., Daugherty) “previously used that evidence
      to find [plaintiffs] disabled.”

Id.   (citations     omitted).     “The       letters    further    explained      that

during the redetermination process, the SSA ‘must disregard any

evidence     from   one    of    the   medical     providers       above    when   the

information was submitted by representative Eric C. Conn or other

representatives associated with Mr. Conn’s law office.’” Id. at

794-95. “Notably, in redetermining plaintiffs’ eligibility for

benefits, the SSA excluded all evidence submitted by Adkins,

Ammisetty, Huffnagle, and Herr—not just the RFC forms that the OIG

had identified as possibly fraudulent in its referral to the SSA.”

Id. at 795 (footnote and citations omitted). “Beyond the RFC forms,

the   four       doctors   had     submitted       evidence       detailing     their

examinations of plaintiffs, including any testing that they had

performed and behavioral observations they had made.” Id. Upon



                                        - 3 -
redetermination, the Commissioner found the plaintiffs were not

eligible for benefits. Id. at 795.

     The plaintiffs and many similarly affected individuals filed

lawsuits alleging the SSA’s redetermination process was unlawful.

Judges in this Court issued conflicting rulings, and the issue was

appealed to the United States Court of Appeals for the Sixth

Circuit. Id. at 796. In Hicks, a split panel of the Sixth Circuit

held in pertinent part, “The Due Process Clause of the Constitution

and the Administrative Procedure Act required the SSA to allow

plaintiffs an opportunity to show why the medical reports uniformly

and entirely disregarded in their redetermination proceedings were

not, in fact, tainted by fraud.” Id. at 813. Furthermore, the Sixth

Circuit held, “[T]he plaintiffs are entitled to summary judgment

on their due-process claim.” Id. at 792.

     Specifically    regarding   the      SSA’s    requirements      under   the

Administrative Procedures Act (“APA”), “[T]he APA provides that

‘[w]hen an agency decision rests on official notice of a material

fact not appearing in the evidence in the record, a party is

entitled,   on   timely   request,   to    an     opportunity   to    show   the

contrary.’” Id. at 805 (citing 5 U.S.C. § 556(e)). In Hicks, the

Sixth Circuit found that plaintiffs similarly situated to those

presently before this Court “have provided evidence demonstrating

that the ALJs assigned to plaintiffs’ redetermination hearings

essentially rejected the only remaining medical opinions that

                                 - 4 -
could have established plaintiffs’ claims based on the OIG’s off-

the-record    determination    that    the     records   involved     fraud—

determinations plaintiffs had no opportunity to rebut or contest.”

Id. Furthermore, the Sixth Circuit stated that in cases like those

presently before this Court, where “the SSA’s procedures failed to

comply with the APA’s formal-adjudication requirements,” such as

those found in 5 U.S.C. § 556(e), “the ALJ’s failure to comply

with § 556 would require reversal of the ALJ’s determination and

remand for further fact-finding unless the error was harmless.”

Id. at 805 (citing Dixie Fuel Co., LLC v. Dir., Office of Workers’

Comp. Programs, 820 F.3d 833, 846 (6th Cir. 2016); Baker v. Dir.,

Office of Workers’ Comp. Programs, 980 F.2d 729, 1992 WL 361287,

at *2 (6th Cir. 1992)). “[The Sixth Circuit] held in Baker that

the ALJ’s error was not harmless because the ALJ ‘essentially

rejected   the   only   remaining   medical    opinion   that   could      have

established   [the   plaintiff’s     claim]’   based,    in   part,   on   his

assessment of the drafting physician’s qualifications, which were

not included in the record.” Id. at 805-06 (citing Baker, 1992 WL

361287, at *2). Accordingly, in Hicks, the Sixth Circuit, finding

plaintiffs such as those presently before this Court are like the

plaintiff in Baker, stated the following:

     [P]laintiffs have provided evidence demonstrating that
     the ALJs assigned to plaintiffs’ redetermination
     hearings essentially rejected the only remaining medical
     opinions that could have established plaintiffs’ claims
     based on the OIG’s off-the-record determination that the

                                    - 5 -
     records involved fraud—determinations plaintiffs had no
     opportunity to rebut or contest. The SSA’s process
     therefore fails under the APA.

Id. at 806.

     The    above-captioned   cases   were   stayed     pending   the   Sixth

Circuit’s decision in Hicks. The stay remained in effect while the

Commissioner sought rehearing or en banc consideration in the Sixth

Circuit, which was denied. While still considering whether to file

a petition for a writ of certiorari to the United States Supreme

Court regarding the Hicks decision, the Commissioner moved to

remand     the   above-captioned    cases    to   the    Social    Security

Administration pursuant to sentence six of 42 U.S.C. § 405(g). 2

The plaintiffs contend remand should be under the fourth sentence

of § 405(g).

                              II. DISCUSSION

     Sentences four and six of 42 U.S.C. § 405(g) are the only

kinds of remand permitted under the statute. Melkonyan v. Sullivan,

501 U.S. 89, 99-100 (1991). Sentence four of 42 U.S.C. § 405(g)

states, “The court shall have power to enter, upon the pleadings

and transcript of the record, a judgment affirming, modifying, or

reversing the decision of the Commissioner of Social Security,


2
 While the Court does not find the Commissioner is judicially
estopped from arguing in favor of remand under sentence six, the
Commissioner’s position is weakened by her previous concession
that “the circumstances described in sentence six [were] not
present” in Hicks v. Commissioner of Social Security, 7:16-cv-154-
ART, Record No. 59 n.4.
                                   - 6 -
with or without remanding the cause for a rehearing.” Sentence six

provides the following:

     The court may, on motion of the Commissioner of Social
     Security made for good cause shown before the
     Commissioner files the Commissioner’s answer, remand the
     case to the Commissioner of Social Security for further
     action by the Commissioner of Social Security, and it
     may at any time order additional evidence to be taken
     before the Commissioner of Social Security, but only
     upon a showing that there is new evidence which is
     material and that there is good cause for the failure to
     incorporate such evidence into the record in a prior
     proceeding.

Accordingly, under sentence four, the Court may make a substantive

ruling regarding the correctness of the Commissioner’s decision

and enter a corresponding judgment either affirming, modifying, or

reversing the decision. On the other hand, the Court may remand

under sentence six in the two following scenarios: (1) Before

filing a response in an action, the Commissioner may request remand

in a motion that shows good cause for the remand; or (2) When new

evidence comes to light that was both unavailable to the claimant

at the time of the administrative proceeding and may have changed

the outcome of the prior proceeding, and there is good cause shown

for failing to incorporate the evidence into the record in the

prior proceeding. For the following reasons, the Court will remand

the above-captioned cases under sentence four.

               A. APPROPRIATE SENTENCE FOR REMAND

     “[A] sentence-four remand is based upon a determination that

the Commissioner erred in some respect in reaching the decision to

                              - 7 -
deny benefits.” Jackson v. Chater, 99 F.3d 1086, 1095 (11th Cir.

1996). Where the Commissioner “‘has failed to provide a full and

fair hearing, to make explicit findings, or to have correctly

[applied] the law and regulations,’” a district court may remand

under sentence four in conjunction with a judgment affirming,

modifying, or reversing the administrative decision. Melkonyan,

501 U.S. at 101 (quoting H.R. Rep. No. 96-100, at 13 (1979)). While

a district court retains jurisdiction following a sentence six

remand, a sentence four remand is a final and appealable order,

and the district court’s entry of judgment after a sentence four

remand terminates the district court’s jurisdiction over the case.

See Jackson, 99 F.3d at 1095 (citing Sullivan v. Finkelstein, 496

U.S. 617, 625-26 (1990); Shalala v. Schaefer, 509 U.S. 292, 299

(1993)). Moreover, “A judgment of remand on sentence-four grounds

is a final judgment under the EAJA, and it usually starts the EAJA

attorney's fees application filing period running.” Id. (citing

Melkonyan, 501 U.S. at 102).

     As previously mentioned, in Hicks, the Sixth Circuit held

that plaintiffs such as those in the above-captioned cases “are

entitled to summary judgment on their due-process claim.” Hicks,

at 909 F.3d at 792. Additionally, the Sixth Circuit found that in

cases such as those presently before this Court, “[T]he ALJ’s

failure to comply with § 556 would require reversal of the ALJ’s

determination and remand for further fact-finding unless the error

                               - 8 -
was harmless.” Id. at 805 (citing Dixie Fuel Co., LLC, 820 F.3d at

846; Baker, 1992 WL 361287, at *2). Since the Sixth Circuit found

that, like the ALJ’s error in Baker, the ALJs’ errors in the above-

captioned      cases   were    not    harmless,     the    ALJs’       redetermination

hearings should be reversed and remanded.

       Reversal of the ALJs’ redetermination hearing decisions in

the above-captioned cases requires remand be under sentence four.

The possibility that new evidence may be introduced does not

preclude the Court from remanding under sentence four. See Faucher

v. Sec’y of Health & Human Servs., 17 F.3d 171, 175 (6th Cir. 1994)

(“[R]emands under both sentence four and sentence six of § 405(g)

can involve the taking of additional evidence.”). Moreover, even

in the above-captioned cases where the SSA has yet to file an

answer or other responsive pleading, this Court may not remand

under sentence six because pursuant to the Sixth Circuit’s decision

in Hicks, the ALJs’ redetermination hearing decisions in the above-

captioned cases violated the Due Process Clause of the Constitution

and the APA, Hicks, 909 F.3d at 813, which necessitates reversal

of    those    decisions.      Furthermore,       the     Hicks    decision      was    a

“substantive      ruling”      that    the   ALJs       erred     in    making   their

redetermination hearing decisions, so remanding under sentence six

due    to     arguably   new     evidence       coming     to      light    would      be

inappropriate. See Melkonyan, 501 U.S. at 100 (“Under sentence

six, the district court may remand in light of additional evidence

                                        - 9 -
without making any substantive ruling as to the correctness of the

Secretary's decision, but only if the claimant shows good cause

for failing to present the evidence earlier.”) (emphasis added);

see also Jackson, 99 F.3d at 1095. Therefore, the Court may not

remand under sentence six. Instead, the SSA’s failure to provide

full and fair hearings and comply with the Due Process Clause of

the Constitution and the APA requires that this Court reverse the

ALJs’ redetermination hearing decisions and remand the above-

captioned    cases   under   sentence   four   for   further   proceedings

consistent    with   the   Sixth   Circuit’s   decision   in   Hicks.   See

Melkonyan, 501 U.S. at 101 (quoting H.R. Rep. No. 96-100, at 13

(1979)).

                     B. REINSTATEMENT OF BENEFITS

     One final consideration remains: does remand under sentence

four require reinstatement of the plaintiffs’ Social Security

benefits?

     In Mathews v. Eldridge, the United States Supreme Court

explained that “[p]rocedural due process imposes constraints on

governmental decisions which deprive individuals of ‘liberty’ or

‘property’ interests within the meaning of the Due Process Clause

of the Fifth or Fourteenth Amendment.” 424 U.S. 319, 332 (1976).

An individual’s interest in continued receipt of Social Security

“benefits is a statutorily created ‘property’ interest protected

by the Fifth Amendment.” Id. at 333.

                                   - 10 -
       At bottom, procedural due process requires “the opportunity

to be heard ‘at a meaningful time and in a meaningful manner.’”

Mathews, 424 U.S. at 333 (quoting Armstrong v. Manzo, 380 U.S.

545, 552 (1965)).

       Here, the Sixth Circuit’s holding in Hicks requires that the

plaintiffs’ benefits be reinstated and that the plaintiffs be

returned    to     the    status    quo    during       continued      redetermination

proceedings. As previously discussed, in Hicks, the majority held

that “the SSA’s procedures violate the long-standing principles of

procedural due process that predate the Mathews test.”                          Hicks, 909

F.3d   at   797.       Moreover,    the   majority      also    concluded        that    the

plaintiffs    would       prevail    under      Mathews.      Id.    Thus,      the    Hicks

decision granted summary judgment for the plaintiffs and reversed

the    Commissioner’s          determination       based   on       violation     of     the

plaintiffs’ procedural due process rights.

       It follows, then, that if the SSA violated the plaintiffs’

procedural       due     process    rights      that    SSA     must    reinstate        the

plaintiffs’       benefits       until    the      appropriate       due     process     is

provided.    Any       other    result    would    be   inapposite.        It    would    be

illogical to grant summary judgment for the plaintiffs based on a

procedural due process violation but then allow the government to

continue to deprive the plaintiffs of a protected property interest

while the plaintiffs await the due process to which they are

legally entitled. Ultimately, the SSA may not discontinue the

                                          - 11 -
plaintiffs’ Social Security benefits until it has provided the

basic procedural due process protections outlined in the Hicks

decision.

     This result is also supported by Judge Amul R. Thapar’s

previous decision in Hicks at the district court level. In a

memorandum opinion clarifying that the Court’s opinion was a

reversal    of     the    Commissioner’s         determination,     Judge    Thapar

explained that “[t]he SSA must therefore return Hicks to the

position    she    was    in   before   the   agency's       decision.”   Hicks   v.

Berryhill, No. 16-cv-154-ART, 2017 WL 1227929, at *3 (E.D. Ky.

Mar. 31, 2017). Judge Thapar reached this conclusion for two

reasons.

     One,    Judge       Thapar   explained      that   the    SSA’s   regulations

require     that    the    SSA    resume      payment    of    benefits     if    the

Commissioner’s      redetermination        decision     is    reversed.     Id.   SSA

regulations require that a recipient of SSDI and SSI benefits

receive a hearing before benefits are terminated. See Soc. Sec.

Admin., Hearings, Appeals, and Litigation Law Manual (“HALLEX”) §

I-1-3-25(C)(5). But here, the plaintiffs did not receive a hearing

that comported with the basic tenants of procedural due process.

     Two, it appears that the Commissioner agreed to reinstate

Hicks’s benefits if Judge Thapar’s opinion was in fact a reversal

of the Commissioner’s redetermination decision. See id.

     Three additional considerations warrant discussion.

                                        - 12 -
     First, some authorities suggest that this Court may not award

benefits if all essential factual issues have not been resolved.

In Faucher, the Sixth Circuit explained that “the [district] court

can reverse the decision and immediately award benefits only if

all essential factual issues have been resolved and the record

adequately establishes a plaintiff's entitlement to benefits.” 17

F.3d at 176. But Faucher is easily distinguished from these cases.

The Faucher decision addressed a district court’s award of benefits

at the initial disability determination stage, not reinstatement

of benefits after a violation of procedural due process. Here, the

cases before the Court are instances where the plaintiffs were

determined to be disabled and their disability benefits were

terminated during the redetermination process. As such, the Court

is not awarding benefits here in the first instance. Instead the

Court is simply requiring reinstatement of benefits that were taken

from plaintiffs without due process.

     In fact, application of the Faucher rule in this case would

make little sense seeing as the defect with the Commissioner’s

determination is based on the violation of due process as a matter

of law, not based on an unresolved issue of fact or review of the

record.   Preventing   courts   from   reinstating   benefits   based   on

procedural due process defects during redetermination proceedings

would make little sense. Such a rule would render courts unable to

remedy procedural due process violations by the SSA. Even if Courts

                                 - 13 -
do not have the authority to award benefits in the first instance

if essential factual issues are unresolved, surely courts may

reinstate   benefits    after    finding    an   unlawful    deprivation   of

benefits by an administrative agency.

     Second, the Court acknowledges that a statement in a well-

reasoned decision by Chief Judge Karen K. Caldwell seems to suggest

that reinstatement of benefits is not required, even if the court

finds for the plaintiffs on the due process claim. Previously,

some of the plaintiffs filed motions for preliminary injunctions,

requesting that the Court require the SSA to continue issuing

benefits during the pendency of the appeals of the Commissioner’s

decision.   In   the   order    denying    the   motions    for   preliminary

injunctions, Judge Caldwell stated:

     [E]ven if the Court were to find in favor of Plaintiffs’
     due process claims (or any other substantive claim), the
     ultimate remedy Plaintiffs seek—the reinstatement of
     their previously awarded benefits—is not something the
     Court would provide even in a final decision on the
     merits in this action. To resolve any potential
     infirmity in the redetermination process, the most
     likely relief this Court would award to Plaintiffs would
     be to remand the decision for the ALJ to hold a
     supplemental hearing to allow Plaintiffs the opportunity
     to dispute the alleged fraud in the previously excluded
     evidence. It would not be to completely re-do the
     redetermination process, nor would it be to reverse the
     ALJ’s decision to eliminate Plaintiffs’ benefits out of
     hand. See Hicks, No. 16–cv–154–ART, D.E. 36 at 32 (E.D.
     Ky. Oct. 12, 2016).

Wombles v. Colvin, No. 7:16-cv-079-KKC, DE 16 at 4, Pg ID 227 (E.D.

Ky. Dec. 7, 2016). Still, after considering the context of this


                                   - 14 -
statement and accounting for subsequent legal developments, there

are   various   reasons    that   this   statement   does   not   impact   the

reinstatement of benefits at present.

      One, Judge Caldwell seems to have based this conclusion on

Judge Thapar’s October 12, 2016, decision in Hicks. But Judge

Caldwell’s order was entered in December 2016, before Judge Thapar

entered an order on March 31, 2017, which clarified that his

decision did reverse the Commissioner’s redetermination decision,

requiring continuance of Hicks’s benefits. See Hicks, 2017 WL

1227929, at *3. Thus, it is unclear if Judge Caldwell would have

reached the same conclusion after Judge Thapar clarified his

earlier decision.

      Two, Judge Caldwell’s order was entered before the Sixth

Circuit’s decision in Hicks. Again, it is unclear if Judge Caldwell

would have reached the same conclusion after the Sixth Circuit’s

decision    holding       that    the    Commissioner’s     redetermination

procedures violated the plaintiffs’ due process rights.

      Three, Judge Caldwell was considering motions for preliminary

injunctions, which require courts to weigh four factors, including

the likelihood of success on the merits and the risk of immediate

irreparable harm. When Judge Caldwell entered her decision, courts

in the Eastern District of Kentucky had split on the plaintiffs’

due process claims. This likely made consideration of likelihood

of success on the merits difficult.

                                    - 15 -
      As a result, after considering the context of the statement

quoted above and subsequent legal developments in the Conn cases,

it appears that Judge Caldwell’s statement in Wombles has little,

if any effect on the present determination on reinstating benefits

to the plaintiffs in the above-captioned cases.

      Third, this result does not indicate that the                     plaintiffs are

in fact disabled or that the plaintiffs will be entitled to SSDI

or SSI benefits after additional proceedings. The Sixth Circuit’s

holding is based on the government’s violation of the basic tenants

of procedural due process, not a finding that the plaintiffs are

in fact disabled. Essentially, the Sixth Circuit’s holding stands

for   the   proposition      that    the    plaintiffs         are    entitled    to   an

opportunity to rebut the Commissioner’s finding that all the

evidence submitted by four doctors who participated in Conn’s

fraudulent       scheme    was   tainted        with   fraud    and     challenge      the

Commissioner’s       decision       to     disregard      all        medical    evidence

submitted by these doctors. Still, there is no dispute that some

of the evidence submitted by former Conn clients was tainted with

fraud. It is possible that the plaintiffs, once provided this

required process, will be deemed ineligible for SSDI and SSI

benefits    and    ultimately       have    their      benefits       terminated.      The

government must return the plaintiffs to the status quo until they

are   afforded     an     opportunity      to    challenge      the     Commissioner’s

decision    to    disregard      medical     evidence     submitted        by    certain

                                         - 16 -
doctors,     but   that       does    not   necessitate        a    finding    that       the

plaintiffs      will     be     entitled       to    benefits       after     additional

redetermination proceedings.

       In   sum,   the    Sixth      Circuit      held   that      the   Commissioner’s

determination      that    the       plaintiffs     were   not      disabled       must    be

reversed     because      the        redetermination       process         violated       the

plaintiffs’ procedural due process rights. Thus, it follows that

this procedural due process violation resulted in a deprivation of

a    property   interest       without      due     process,       which    necessitates

additional proceedings and reinstatement of the benefits which

were terminated without due process. As a result, the SSA must

reinstate the plaintiffs’ benefits and return the plaintiffs to

the status quo before the Commissioner’s determinations in these

cases. Additionally, the SSA must also adjust any overpayment that

it has sought from the plaintiffs in the above-captioned cases

until it proves through a valid hearing that they are not entitled

to    benefits. Cf. Califano           v.   Yamasaki,      442      U.S.    682,    705–06

(1979).

                                     III. CONCLUSION

       The Court, having considered the matters fully, and being

otherwise sufficiently advised,

       IT IS ORDERED as follows:

       (1) The Commissioner’s motions to remand pursuant to sentence

six of 42 U.S.C. § 405(g) are DENIED;

                                         - 17 -
     (2)   The   Commissioner’s   decisions   denying   the   plaintiffs’

disability claims on redetermination are hereby REVERSED;

     (3) The plaintiffs’ requests to reinstate benefits pending

the Commissioner’s decision on remand are GRANTED consistent with

this opinion;

     (4) Pursuant to sentence four of 42 U.S.C. § 405(g), these

matters are REMANDED to the SSA for further proceedings consistent

with the Sixth Circuit’s decision in Hicks v. Commissioner of

Social Security, 909 F.3d 786 (6th Cir. 2018);

     (5) These matters are STRICKEN from the active docket of this

Court, to be restored to the active docket upon motion by any party

for good cause shown;

     (6) Any pending requests for relief in these actions are

DENIED AS MOOT;

     (7) This is a FINAL AND APPEALABLE ORDER and there is NO JUST

CAUSE FOR DELAY; and

     (8) A separate judgment will this date be entered.

     This, the 11th day of July, 2019.




                                  - 18 -
